Exhibit 21 AMERICAN VANGUARD CORPORATION AND SUBSIDIARIES LISTING OF SUBSIDIARIES Subsidiaries of the Company and the jurisdiction in which each company was incorporated are listed below. Unless otherwise indicated parenthetically, 100% of the voting securities of each subsidiary are owned by the Company. All companies indicated with an asterisk (*)are subsidiaries of AMVAC. All of the following subsidiaries are included in the Company’s consolidated financial statements: AMVAC Chemical Corporation California GemChem, Inc. California 2110 Davie Corporation (formerly ABSCO Distributing) California AMVAC Chemical UK Ltd.* England AMVAC Switzerland GmbH* Switzerland AMVAC do Brasil Representácoes Ltda* Brazil Agroservicios Amvac, SA de CV* Mexico Quimica Amvac de Mexico SA de CV* Mexico AMVAC de Costa Rica Srl Costa Rica AVD International LLC* Delaware AMVAC CV* Netherlands AMVAC Netherlands BV* Netherlands Envance Technologies, LLC* (87%) Delaware
